Citation Nr: 1430962	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Nashville, Tennessee RO has assumed the role of agency of original jurisdiction (AOJ).

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2013.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

Claims of entitlement Servicemen's Group Life Insurance (SGLI) and burial benefits have been raised by the record and have not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction and refers this issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran died in December 1976.  The cause of death was determined to be a cerebral anoxia due to subluxation of the atlas and axis with spinal cord compression and blunt force trauma suffered during a car accident. 

2.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A November 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The November 2012 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, what information and evidence was needed to support a claim for DIC. The claim was subsequently readjudicated in a February 2013 Supplemental Statement of the Case.  As such, the Board concludes that the letter provided the information to the Appellant prescribed in Hupp.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records (STRs) are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The record does not indicate, nor has the appellant indicated the Veteran was in receipt of Social Security Administration (SSA) disability.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims. 

Although a VA medical opinion addressing the etiology of the Veteran's death was not obtained in this case, the Board finds that there is no reasonable possibility that such a medical opinion would aid in substantiating the claim.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). See also 38 U.S.C.A. § 5103A(a).  As will be discussed below, the appellant has set forth several possible theories of entitlement.  Specifically, she has pointed to a notation indicating the Veteran had early stages of emphysema, nectrotic tissue and a mushy parenchyma of the spleen, or an unknown material noted in the Veteran's pancreas, as possible causes of the Veteran's death that may have had their onset in service.  Alternatively, the appellant has asserted that the Veteran fell off of a two story building several months prior to his death, hit his head and had subsequent headaches which led to his death.  She has also asserted that the Veteran had a blood disorder during service that ultimately caused his death.  

Although there are instances in which lay testimony can serve to suggest an association between service and the claimed disability or death so as to warrant the need for a VA medical opinion, the Board finds that the appellant's assertions are all far beyond the competence of a lay person, particularly in light of the contemporaneous medical evidence identifying the cause of the Veteran's death as cerebral anoxia due to subluxation of the atlas and axis with spinal cord compression due to blunt force trauma sustained in an automobile accident.  Given the persuasive evidence establishing the cause and circumstances surrounding the Veteran's death, and the speculative nature of the appellant's lay assertions, the Board finds that obtaining a VA medical opinion in this case is unnecessary.

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the August 2013 Board hearing by an accredited representative, and, during the hearing, the Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or her representative.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


Service connection for Cause of death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes the claims file does not include a diagnosis of any disease listed under 3.309 in service or within a year of service.  As such, service connection on a presumptive basis is not warranted.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran died in December 1976 as a result of injuries sustained in a car accident.  The Veteran's death certificate listed the cause of death as cerebral anoxia due to subluxation of the atlas and axis with spinal cord compression due to blunt force trauma.  At the time of the Veteran's death, he was not service connected for any disabilities.

The appellant, the Veteran's widow, contends her claim should be granted for various reasons.  The appellant points to the December 1976 autopsy report as a basis for several of her contentions.  She asserts that the notation indicating the Veteran had early stages of emphysema, nectrotic tissue and a mushy parenchyma of the spleen, or an unknown material noted in the Veteran's pancreas are possible causes of the Veteran's death and are attributable to service because they may have onset while the Veteran was on active duty.  Alternatively, the appellant asserts the Veteran fell off of a two story building several months prior to his death, hit his head and had subsequent headaches which led to his death.  In support of this argument, the appellant pointed to a service treatment record (STR) that documented a fracture of the Veteran's right great toe and explained that the Veteran hit his head at that time but did not complain about it.  See STR dated July 23, 1974.  Additionally, the appellant contends the Veteran had a blood disorder during service that ultimately caused his death.  The appellant explained the Veteran tried to donate blood but was denied before his accident.  The Board notes in a July 9, 1974 STR, the Veteran reported when he was giving blood he was told he may have had hepatitis or a liver malfunction.  

Having reviewed the record, the Board finds the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board found the most probative evidence to be the medical records contemporaneous to his death.  Specifically, the Board has reviewed the Veteran's autopsy report and the determination by the coroner that the Veteran's cause of death was cerebral anoxia due to subluxation of the atlas and axis with spinal compression due to blunt force trauma.  Although other conditions were noted in the autopsy, as highlighted by the Appellant above, the coroner did not report any of the other conditions found upon his evaluation as an immediate or underlying cause of the Veteran's death.  The Board finds the cause of death listed on the death certificate as concluded after a thorough autopsy is afforded great weight and does not support a link between the Veteran's death and service.  


The record includes no medical findings linking the cause of death to service, and the appellant has not alleged that the car accident itself was directly related to service.  The Board has considered the appellants lay statements, as described above.  The Board recognizes that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of establishing service connection.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and their lay testimony as to a continuity of symptomatology can serve to establish an association to service.  However, the Board finds that a lay person is not competent to offer an opinion on a matter such as this, which clearly requires medical expertise to address the degree, if any, to whether or not a fall off of a two story building, emphysema, or a blood condition may have caused or aggravated the cerebral anoxia due to subluxation of the atlas and axis with spinal cord compression due to blunt force trauma that caused the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The appellant also does not claim any medical professional told her that the accident was otherwise related to the any existing condition the Veteran had and she is not otherwise competent to make such a determination.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

In this regard, the Board also notes that service connection may not be based on a resort to pure speculation or even remote possibility.  See Slater v. Principi, 4 Vet. App. 43 (1993); 38 C.F.R. § 3.102.  Attributing the cause of the Veteran's death - either the actual car accident or the severity of the injuries - to service would require resort to pure speculation based on assertions that are beyond the competence of the appellant.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  

For the reasons and bases set forth above, the Board must conclude that the preponderance of evidence is against granting service connection for the Veteran's cause of death, and the benefit of the doubt rule provided in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


